DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed 4/18/2022 have been entered, wherein claims 7 and 8 were cancelled. Accordingly, claims 1-6 and 9-14 have been examined herein. The previous claim objections and 35 USC 112(b) rejections have been withdrawn due to applicant’s amendments. This action is Final. 
Claim Objections
2. Claims 3, 4, 6, 9, 10 and 14 are objected to because of the following informalities:  
Claim 3, “secure the swivel plate in the first configuration” should read “secure the swivel plate in [[the]] a first configuration”
Claim 4, “the magnet is removably attached to the second end” should read “the magnet is removably attached to the [[second]] distal end”
Claim 6, “secure the swivel plate in the first configuration” should read “secure the swivel plate in [[the]] a first configuration”
Claim 9, “by another clamp on the second end of the debris outlet” should read “by another clamp on the [[second]] distal end of the debris outlet”
Claims 9 and 10 are objected to for depending upon a rejected base claim (8). For purposes of examination, claims 9 and 10 will be examined as if they depend from claim 5. 
Claim 14, “aperture to allow the flow” should read “aperture to allow [[the]] flow”
Appropriate correction is required.
Double Patenting
3. Applicant is advised that should claims 2 or 3 be found allowable, claims 5 or 6, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US Patent 9937638) in view of Riss (DE 2020017003721).
Regarding claim 1, Numata teaches a wheel guard (fig. 1, cover 20), comprising: 
a body (fig. 1, element 23), comprising: 
an upper surface (figs 5 and 10, element 23L), and 
a side wall (figs. 5 and 10, element 23E. Numata teaches the device may have an outer peripheral part 23E that connects front and rear end portions of the left and right outer walls 23L and 23R (col. 7, lines 58-60)) having a first edge along a perimeter of the upper surface and a second edge opposite the first edge, the second edge located away from the upper surface (see Numata’s annotated fig. 5 below. The side wall has a first edge along a perimeter of the upper surface and a second edge opposite the first edge, the second edge located away from the upper surface); 

    PNG
    media_image1.png
    458
    848
    media_image1.png
    Greyscale

a clamp attached to the upper surface and configured to attach the wheel guard to a grinding tool (fig. 5; element 17, col. 6, lines 59-62; 
a debris outlet (fig. 1, element 70) having a first end attached to the body and a distal end away from the body (see Numata’s annotated fig. 1 below). 

    PNG
    media_image2.png
    560
    866
    media_image2.png
    Greyscale

Additionally, Numata teaches the dust collection port 70 connects the cover to a dust collector CL. The dust collector CL may be connected to the dust collection port through a dust collection hose H (col. 15, lines 60-63). Numata may not explicitly teach a magnet attached to the distal end of the debris outlet.  
However, Riss teaches a connecting assembly which uses a suction hose 1a to connect a suction device and a hand tool (fig. 1). Specifically, Riss teaches a connector 2 which connects the suction tube 1a and the connecting stub 3b of the hand tool. The connector 2 includes a male fitting 6 on the connecting stub (fig. 4) and a female fitting. The connector 6 has on its inner periphery a magnetic ring 4 which is attracted to a magnetic ring 5 which is connected to the suction hose (fig. 4, paragraphs 0038-0040 of the attached English translation). Overall, Riss teaches a connection means for connecting a suction device to a hand tool. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Numata to incorporate the teachings of Riss to provide a connection means to connect a suction hose to the body cover, wherein the connection means includes a magnetic ring attached to the distal end of the debris outlet. Specifically, it would have been obvious to modify Numata to incorporate Riss’ connection teaching at the location between the dust collection port 70 and the hose H. Doing so would have been a simple substitution of one known connection means for another known connection means in order to arrive at the predictable results of connecting the suction hose to the body cover. Additionally, doing so would allow for a secured yet temporary connection so that the suction hose can be easily disconnected in order to store or conduct maintenance on the hand tool. 
Regarding claim 2, Numata in view of Riss teaches the claimed invention as rejected above in claim 1. Additionally, Numata in view of Riss teaches further comprising a swivel plate parallel to the upper surface (fig. 3 and 10, element 22R; col. 7, lines 45-50), having a perimeter located along the second edge of the side wall (fig. 10, Numata in view of Riss teaches element 22R has a perimeter located along the second edge of the side wall), the swivel plate rotatable into a second configuration away from the body (fig. 3).  
Regarding claim 3, Numata in view of Riss teaches the claimed invention as rejected above in claim 2. Additionally, Numata in view of Riss teaches further comprising a latch operable to secure the swivel plate in the first configuration (fig. 11, separation lock member 41).  
Regarding claim 5, Numata teaches a wheel guard (fig. 1, cover 20), comprising: 
a body (fig. 1, element 23), comprising: Serial No. 16/393,486 Page 3 of 8 
an upper surface (figs 5 and 10, element 23L), and 
a side wall (figs. 5 and 10, element 23E. Numata teaches the device may have an outer peripheral part 23E that connects front and rear end portions of the left and right outer walls 23L and 23R (col. 7, lines 58-60)) having a first edge along a perimeter of the upper surface and a second edge opposite the first edge, the second edge located away from the upper surface (see Numata’s annotated fig. 5 below. The side wall has a first edge along a perimeter of the upper surface and a second edge opposite the first edge, the second edge located away from the upper surface); 

    PNG
    media_image1.png
    458
    848
    media_image1.png
    Greyscale

a clamp attached to the upper surface and configured to attach the wheel guard to a grinding tool (fig. 5; element 17, col. 6, lines 59-62); 
a swivel plate parallel to the upper surface (fig. 3 and 10, element 22R; col. 7, lines 45-50), having a perimeter located along the second edge of the side wall (fig. 10, Numata in view of Riss teaches element 22R has a perimeter located along the second edge of the side wall), the swivel plate rotatable into a second configuration away from the body (fig. 3); 
a debris outlet (fig. 1, element 70) having a first end attached to the body and a distal end away from the body (see Numata’s annotated fig. 1 below)

    PNG
    media_image2.png
    560
    866
    media_image2.png
    Greyscale

Additionally, Numata teaches the dust collection port 70 connects the cover to a dust collector CL. The dust collector CL may be connected to the dust collection port through a dust collection hose H (col. 15, lines 60-63). Numata may not explicitly teach a magnet attached to the distal end of the debris outlet.  
However, Riss teaches a connecting assembly which uses a suction hose 1a to connect a suction device and a hand tool (fig. 1). Specifically, Riss teaches a connector 2 which connects the suction tube 1a and the connecting stub 3b of the hand tool. The connector 2 includes a male fitting 6 on the connecting stub (fig. 4) and a female fitting. The connector 6 has on its inner periphery a magnetic ring 4 which is attracted to a magnetic ring 5 which is connected to the suction hose (fig. 4, paragraphs 0038-0040 of the attached English translation). Overall, Riss teaches a connection means for connecting a suction device to a hand tool. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Numata to incorporate the teachings of Riss to provide a connection means to connect a suction hose to the body cover, wherein the connection means includes a magnetic ring attached to the distal end of the debris outlet. Specifically, it would have been obvious to modify Numata to incorporate Riss’ connection teaching at the location between the dust collection port 70 and the hose H. Doing so would have been a simple substitution of one known connection means for another known connection means in order to arrive at the predictable results of connecting the suction hose to the body cover. Additionally, doing so would allow for a secured yet temporary connection so that the suction hose can be easily disconnected in order to store or conduct maintenance on the hand tool.
Regarding claim 6, Numata in view of Riss teaches the claimed invention as rejected above in claim 5. Additionally, Numata in view of Riss teaches further comprising a latch operable to secure the swivel plate in the first configuration (fig. 11, separation lock member 41).  
Claims 4, 9 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US Patent 9937638) in view of Riss (DE 2020017003721) and further in view of Vidal (US Patent 7175371).
Regarding claim 11, Numata teaches a wheel guard (fig. 1, cover 20), comprising: Serial No. 16/393,486 Page 4 of 8 
a body (fig. 1, element 23); 
a debris outlet (fig. 1, element 70) having a first end attached to the body and a distal end away from the body (see Numata’s annotated fig. 1 below); 

    PNG
    media_image2.png
    560
    866
    media_image2.png
    Greyscale

a bottom plate alongside the body (fig. 3 and 10, element 22R; col. 7, lines 45-50).  
Additionally, Numata teaches the dust collection port 70 connects the cover to a dust collector CL. The dust collector CL may be connected to the dust collection port through a dust collection hose H (col. 15, lines 60-63). Numata may not explicitly teach a clamp attached to the distal end of the debris outlet; a magnet removably attached to the clamp.
However, Riss teaches a connecting assembly which uses a suction hose 1a to connect a suction device and a hand tool (fig. 1). Specifically, Riss teaches a connector 2 which connects the suction tube 1a and the connecting stub 3b of the hand tool. The connector 2 includes a male fitting 6 on the connecting stub (fig. 4) and a female fitting. The connector 6 has on its inner periphery a magnetic ring 4 which is attracted to a magnetic ring 5 which is connected to the suction hose (fig. 4, paragraphs 0038-0040 of the attached English translation). Overall, Riss teaches a connection means for connecting a suction device to a hand tool. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Numata to incorporate the teachings of Riss to provide a connection means to connect a suction hose to the body cover, wherein the connection means includes a magnetic ring attached to the distal end of the debris outlet. Specifically, it would have been obvious to modify Numata to incorporate Riss’ connection teaching at the location between the dust collection port 70 and the hose H. Doing so would have been a simple substitution of one known connection means for another known connection means in order to arrive at the predictable results of connecting the suction hose to the body cover. Additionally, doing so would allow for a secured yet temporary connection so that the suction hose can be easily disconnected in order to store or conduct maintenance on the hand tool. 
Numata in view of Riss may not explicitly teach a clamp attached to the distal end of the debris outlet; a magnet removably attached to the clamp.
However, Vidal teaches a protective shield for a tool which includes a magnet 13 (fig. 1a). Vidal teaches these magnets may be affixed in position by snap-fit, press-fit or adhesive. In this case the protective shield may also comprise one or more positioning adapters to allow placement and removal of a magnet such as for example a snap-clip that will securely hold a magnet during tool use and will allow removal of the magnet (col. 6, lines 51-59). Overall, Vidal teaches a snap-clip in order to securely hold a magnet during tool use and will allow removal of the magnet. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Numata in view of Riss to incorporate the teachings of Vidal to provide a snap-clip in order to securely hold the magnetic ring during tool use and allow the removal of the magnetic ring. Specifically, it would have been obvious to attach the magnetic ring attached to the distal end of the debris outlet via a snap-clip. Doing so would allow the snap-clip to securely hold the magnetic ring during tool use and allow the removal of the magnetic ring. Additionally, doing so would allow the magnetic ring to be cleaned.
Numata in view of Riss and further in view of Vidal teaches a clamp attached to the distal end of the debris outlet (Numata in view of Riss in view of Vidal teaches a snap-clip attached to the distal end of the debris outlet); a magnet removably attached to the clamp (Numata in view of Riss and further in view of Vidal teaches a magnetic ring removably attached to the snap-clip).
Regarding claim 12, Numata in view of Riss and further in view of Vidal teaches the claimed invention as rejected above in claim 11. Additionally, Numata in view of Riss and further in view of Vidal teaches wherein the bottom plate is rotatably attached to the body by a hinge (fig. 1-7, element 24, col. 7, lines 20-23), allowing the bottom plate to rotate outward from alongside the body to a configuration away from the body (fig. 12 and 13) to facilitate changing a wheel of a grinding tool (col. 12, lines 14-16).  
Regarding claim 13, Numata in view of Riss and further in view of Vidal teaches the claimed invention as rejected above in claim 12. Additionally, Numata in view of Riss and further in view of Vidal teaches further comprising a latch engageable to secure the bottom plate in a configuration alongside the body (fig. 11, separation lock member 41).  
Regarding claim 14, Numata in view of Riss and further in view of Vidal teaches the claimed invention as rejected above in claim 11. Additionally, Numata in view of Riss and further in view of Vidal teaches wherein the magnet comprises an aperture to allow the flow of air through the debris outlet (Numata in view of Riss and further in view of Vidal teaches a magnetic ring. Therefore, Numata in view of Riss and further in view of Vidal teaches wherein the magnet comprises an aperture to allow the flow of air through the debris outlet).
Regarding claim 4, Numata in view of Riss teaches the claimed invention as rejected above in claim 1. Numata in view of Riss may not explicitly teach further comprising another clamp on the distal end of the debris outlet whereby the magnet is removably attached to the second end of the debris outlet.  
However, Vidal teaches a protective shield for a tool which includes a magnet 13 (fig. 1a). Vidal teaches these magnets may be affixed in position by snap-fit, press-fit or adhesive. In this case the protective shield may also comprise one or more positioning adapters to allow placement and removal of a magnet such as for example a snap-clip that will securely hold a magnet during tool use and will allow removal of the magnet (col. 6, lines 51-59). Overall, Vidal teaches a snap-clip in order to securely hold a magnet during tool use and will allow removal of the magnet. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Numata in view of Riss to incorporate the teachings of Vidal to provide a snap-clip in order to securely hold the magnetic ring during tool use and allow the removal of the magnetic ring. Specifically, it would have been obvious to attach the magnetic ring attached to the distal end of the debris outlet via a snap-clip. Doing so would allow the snap-clip to securely hold the magnetic ring during tool use and allow the removal of the magnetic ring. Additionally, doing so would allow the magnetic ring to be cleaned.
Numata in view of Riss and further in view of Vidal teaches further comprising another clamp on the distal end of the debris outlet (Numata in view of Riss in view of Vidal teaches a snap-clip attached to the distal end of the debris outlet) whereby the magnet is removably attached to the second end of the debris outlet (Numata in view of Riss and further in view of Vidal teaches a magnetic ring removably attached to the distal end of the debris outlet via a snap-clip).  
Regarding claim 9, Numata in view of Riss teaches the claimed invention as rejected above in claim 5. Numata in view of Riss may not explicitly teach wherein the magnet is attached to the distal end of the debris outlet by another clamp on the second end of the debris outlet.  
However, Vidal teaches a protective shield for a tool which includes a magnet 13 (fig. 1a). Vidal teaches these magnets may be affixed in position by snap-fit, press-fit or adhesive. In this case the protective shield may also comprise one or more positioning adapters to allow placement and removal of a magnet such as for example a snap-clip that will securely hold a magnet during tool use and will allow removal of the magnet (col. 6, lines 51-59). Overall, Vidal teaches a snap-clip in order to securely hold a magnet during tool use and will allow removal of the magnet. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Numata in view of Riss to incorporate the teachings of Vidal to provide a snap-clip in order to securely hold the magnetic ring during tool use and allow the removal of the magnetic ring. Specifically, it would have been obvious to attach the magnetic ring attached to the distal end of the debris outlet via a snap-clip. Doing so would allow the snap-clip to securely hold the magnetic ring during tool use and allow the removal of the magnetic ring. Additionally, doing so would allow the magnetic ring to be cleaned.
Numata in view of Riss and further in view of Vidal teaches wherein the magnet is attached to the distal end of the debris outlet by another clamp on the second end of the debris outlet (Numata in view of Riss in view of Vidal teaches a snap-clip attached to the distal end of the debris outlet. The magnetic ring is removably attached to the distal end of the debris outlet via the snap-clip).  
Regarding claim 10, Numata in view of Riss and further in view of Vidal teaches the claimed invention as rejected above in claim 9. Additionally, Numata in view of Riss and further in view of Vidal teaches wherein the magnet comprises an aperture to allow air to flow out of the debris outlet (Numata in view of Riss and further in view of Vidal teaches a magnetic ring. Therefore, Numata in view of Riss and further in view of Vidal teaches wherein the magnet comprises an aperture to allow air to flow out of the debris outlet).  
Response to Arguments
5. Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 
Applicant argues Numata does not anticipate the amended claim language of claim 5 (page 6 of the applicant’s remarks). The examiner respectfully disagrees. Numata was not used to anticipate the amended claim language of claim 5. Rather, Numata in view of Riss was used to teach the amended claim language of claim 5. See above rejection for more details. 
Applicant argues Vidal’s magnet use is structurally different from the magnet at the end of the debris chamber disclosed and claimed by the applicant (page 7 of the applicant’s remarks). The examiner respectfully disagrees. Vidal was not relied upon to teach the magnet in the current rejection. Rather, Numata in view of Riss was used to teach the amended claim language and magnet. Further, Vidal was only relied upon to teach the snap-clip for removably attaching the magnet to the cover. See above rejection for more details. 
Conclusion
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723